23 So.3d 1275 (2010)
William Ambrose TRUDELLE, Appellant,
v.
STATE of Florida, Appellee.
Nos. 2D08-1174, 2D08-1764.
District Court of Appeal of Florida, Second District.
January 6, 2010.
William Ambrose Trudelle, pro se.
Bill McCollum, Attorney General, Tallahassee, and Dawn Adams Tiffin, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
The "Order Denying Petition for Writ of Habeas Corpus and Dismissing Petition Seeking to Invoke This Court[']s All Writs Jurisdiction" and the "Order Denying Appellant's Sworn Renewed Motion to Disqualify" in proceeding 2D08-1174 are affirmed. See Fla. R.App. P. 9.315(a). The "Order Denying Appellant's Sworn Renewed Motion to Disqualify" in proceeding 2D08-1764 is affirmed. See id.
NORTHCUTT, WALLACE, and LaROSE, JJ., Concur.